        Case 3:13-cv-30125-PBS Document 426-1 Filed 11/23/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

____________________________________
                                          )
Mark Anthony REID, et al., on behalf of   )
themselves and others similarly situated, )                Case No. 3:13-cv-30125-PBS
                                          )
Plaintiffs-Petitioners,                   )
                                          )
v.                                        )
                                          )                November 23, 2018
Christopher DONELAN, Sheriff,             )
Franklin County, MA, et al.,              )
                                          )
Defendants-Respondents.                   )
____________________________________ )

                   PLAINTIFFS’ PROPOSED SCHEDULING ORDER

   Having considered the Plaintiffs’ MOTION FOR ENTRY OF PROPOSED SCHEDULING

ORDER, this motion is hereby GRANTED and the following schedule is entered:

        1.    Plaintiffs will file their Motion for Summary Judgment as to Mr. Charles’s

individual Petition for Writ of Habeas Corpus and Complaint for Declaratory and Injunctive

Relief on or before December 7, 2018.

        2.    Defendants will file their Opposition to Plaintiffs’ Motion for Summary Judgment

on or before January 7, 2019.

        3.    Plaintiffs will file their Reply to Defendants’ Opposition on or before January 18,

2019.


                                                                      _____________________
                                                                                   Patti B. Saris
                                                                     United States District Judge
